Name: 83/110/EEC: Commission Decision of 7 March 1983 approving the programme to promote drainage in catchment areas including land on both sides of the border between Ireland and Northern Ireland in accordance with Council Directive 79/197/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cultivation of agricultural land;  agricultural structures and production;  economic policy; NA;  Europe;  regions of EU Member States
 Date Published: 1983-03-12

 Avis juridique important|31983D011083/110/EEC: Commission Decision of 7 March 1983 approving the programme to promote drainage in catchment areas including land on both sides of the border between Ireland and Northern Ireland in accordance with Council Directive 79/197/EEC (Only the English text is authentic) Official Journal L 066 , 12/03/1983 P. 0022 - 0022*****COMMISSION DECISION of 7 March 1983 approving the programme to promote drainage in catchment areas including land on both sides of the border between Ireland and Northern Ireland in accordance with Council Directive 79/197/EEC (Only the English text is authentic) (83/110/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 79/197/EEC of 6 February 1979 on a programme to promote drainage in catchment areas including land on both sides of the border between Ireland and Northern Ireland (1), and in particular Article 2 (2) thereof, Whereas the Governments of Ireland and the United Kingdom communicated on 24 August 1982 a programme to promote drainage in catchment areas including land on both sides of the border between Ireland and Northern Ireland; Whereas the programme in question concerns arterial drainage operations in catchment areas on both sides of the border and contains all the information listed in Article 3 of Directive 79/197/EEC showing that the objectives of the common measure provided for in the Directive may be attained; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme to promote drainage in catchment areas including land on both sides of the border between Ireland and Northern Ireland presented on 24 August 1982 by the Governments of Ireland and the United Kingdom, in accordance with Directive 79/197/EEC, is hereby approved. Article 2 This Decision is addressed to Ireland and the United Kingdom. Done at Brussels, 7 March 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 43, 20. 2. 1979, p. 23.